PER CURIAM.
The public defender filed this appeal pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We affirm appellant’s conviction and sentence for dealing in stolen property. However, we remand this case to the trial court with instructions to correct its Order withholding adjudication of guilt and placing defendant on probation by deleting the conviction of grand theft and showing only the conviction of dealing in stolen property.
AFFIRMED AND REMANDED.
ANSTEAD, DELL and WALDEN, JJ., concur.